Hall, Justice.
This case is before us by grant of the writ of certiorari to the Court of Appeals. The sole issue is whether a police officer of the City of Atlanta is entitled to the rights provided in Code Ann. §§ 40-1617 and 89-9908 (appearance before the grand jury). White v. State, 132 Ga. App. 62 (207 SE2d 577).
The opinion of the Court of Appeals correctly states the law of Georgia on this subject and we adopt same and affirm the judgment.
The decision in Payne v. State, 153 Ga. 882 (113 SE 446) is overruled. See Humphrey v. State, 231 Ga. 855 (204 SE2d 603); Jones v. Mills, 216 Ga. 616 (118 SE2d 484).

Judgment affirmed. All the Justices concur.